Opinion by
Mr. Justice Eraser
(who sat in Mr. Justice McGowan’s seat),
This case simply decides that the petitioner, having been charged, under the principles declared in Lay v. Lay (10 S. <?., 216), with one-sixth part of the note for slaves described in that case, and the amount of such sixth part having been ascertained and adjudged by a decree of the Circuit Court, from which no appeal was taken, the petitioner could not afterwards have such amount reduced because of a compromise subsequently entered into between the parties to that note. Judgment of court below (Witherspoon, J.) affirmed.